DETAILED ACTION
This Office Action is in response to Application 17/251,739 filed on December 11, 2020. 
Claims 9 - 22 are being considered on the merits. 
Claims 1 – 8 are cancelled and are not being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2020 was filed on the mailing date of the Application 17/251,739 on December 11, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on December 11, 2020 have been received.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). As required by 37 CFR 1.55, the certified copy of the foreign application submitted on December 11, 2020 has been filed in the Application 17/251,739  filed on December 11, 2020.
Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.

Drawings
The drawings filed on December 11, 2020 are accepted. 


Claim Objections
Claims 1 & 16  are objected to because two limitation elements lack proper antecedent bases. For example, “circuit design” and “target processing” in the third limitation of claim 1 (and claim 16) are recited for the first time without the indefinite article. Appropriate correction is required. It is advised that the indefinite article be added to the two limitation elements lacking proper antecedent for both claims. For examination purposes, the limitations elements shall be construed as having proper antecedent bases. 
Claims 15 and 22 are objected to because the claims may be construed as non-statutory subject matter. For example, claim 15 recites a “program for causing a computer to function,” which is inon-statutory subject matter per se, but for the claim 9 dependency.  Appropriate correction is required. It is recommended that both claims 15 and 22 be written as  “computer program product” claims. For example, the Applicant may adopt the following language: “a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to.”  For examination purposes, the claims shall be construed as statutory subject matter eligible. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“synthesis information generator", " circuit synthesis information generator", and "optimum parameter determiner" in claims 9 - 22.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 More specifically, two limitation elements of claims 1 and 16 lack proper antecedent bases.  For example, “circuit design” and “target processing” in the third limitation of claim 1 (and claim 16) are recited for the first time without the indefinite article The Examiner suggests that the Applicant amend the claims 1 and 16, placing the them in forms that complies with 35 U.S.C. 112(b). See objections above for recommended language. Alternatively, the Applicant may cancel the claims 1 and 16 to overcome this rejection. See MPEP §2173.05(q). For examination purposes, claims 1 and 16 shall be construed as definite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 – 22 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 9 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 1 recites, inter alia, apparatus, with the following limitations: 1) “sets, as candidates for design parameters, a plurality of combinations of a loop unrolling number and a circuit parallel number to generate circuit synthesis information indicating a synthesis circuit obtained by a high-level synthesis processing for each of the plurality of combinations”; 2) “calculates, for each piece of the circuit synthesis information, an estimation processing performance related to the synthesis circuit indicated by the circuit synthesis information”; 3) “determines an optimum combination of the loop unrolling number and the circuit parallel number based on the circuit synthesis information for which a maximum estimation processing performance is obtained”; and 4) “the optimum combination of the loop unrolling number and the circuit parallel number as the design parameters used for the high-level synthesis processing when circuit design is performed by the high-level synthesis processing for a processing system that executes target processing on a plurality of processing circuits by loop unrolling.”

The first limitation “sets, as candidates for design parameters, a plurality of combinations of a loop unrolling number and a circuit parallel number to generate circuit synthesis information indicating a synthesis circuit obtained by a high-level synthesis processing for each of the plurality of combinations,” as drafted, covers the performance of the limitation in the mind, but for recitation of generic computing device (e.g., circuit synthesis information generator). For example, “set” in the context of the claim encompasses the user mentally selecting parameters for circuit design. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Secondly, the second limitation “calculates, for each piece of the circuit synthesis information, an estimation processing performance related to the synthesis circuit indicated by the circuit synthesis information,” as drafted, covers the performance of the limitation in the mind, but for the recitation of generic computing device (e.g., optimum parameter determiner). For example, “calculates” in the context of the claim encompasses the user mentally computing information related to the circuit synthesis information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

The third limitation “determines an optimum combination of the loop unrolling number and the circuit parallel number based on the circuit synthesis information for which a maximum estimation processing performance is obtained,” as drafted, covers the performance of the limitation in the mind but for the recitation of generic computing device (e.g., parameter optimization apparatus). For example, “determines” in the context of the claim encompasses the user thinking about the optimum combination of mere numbers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

The fourth limitation “determines . . . the optimum combination of the loop unrolling number and the circuit parallel number as the design parameters used for the high-level synthesis processing when circuit design is performed by the high-level synthesis processing for a processing system that executes target processing on a plurality of processing circuits by loop unrolling,” as drafted, covers the performance of the limitation in the mind but for the recitation of generic computing device (e.g., parameter optimization apparatus). For example, “determines” in the context of the claim encompasses the user thinking about the optimum combination of mere numbers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.


Accordingly, the claim 9 recites four abstract ideas, which are judicial exceptions.

Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the four abstract ideas are directed towards a judicial exception/abstract idea. In other words, an abstract idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application. 

Besides the seven aforementioned abstract ideas/judicial exceptions, claim 1 further recites three additional elements: all generic computing devices (i.e., circuit synthesis information generator, optimum parameter determiner, and parameter optimization apparatus) for executing the judicial exceptions. All of the additional elements i.e., circuit synthesis information generator, optimum parameter determiner, and parameter optimization apparatus) are recited at a high‐level of generality (i.e., as a generic computer component performing a generic computer function of processing information) such that it amounts no more than mere instructions to apply the exceptions using a generic computer component. 

 Accordingly, the additional elements do not integrate the abstract ideas into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract ideas. Therefore, claim 9 is directed to an abstract idea.

Last, 35 U.S.C 101 requires the Examiner to determine whether claim 1 includes additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. In the Examiner’s view, claim 1 does not include additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. 

As described above with respect to integration of abstract ideas into a practical application, the additional element of using a computer processor to perform the processing amounts to no more than mere instructions to apply the exceptions using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  

 Accordingly, claim 9 as a whole does not provide an inventive concept and is not patent eligible. 

Claims 10 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As claims that depends upon claim 9, claims 10 – 15 inherit the abstract ideas from claim 9. Claim 10 is representative of claims 10 – 15. Claim 10 includes the additional element “sets the loop unrolling number”  that further detail the inherited abstract ideas of claim 9. Merely further detailing an abstract idea is no more than re‐reciting the abstract idea because the further detailed abstract idea remains either a mathematical concept or a process capable of performance in the mind. Accordingly, claim 10	 (as well as claims 11 – 15) does not include any additional elements that would integrate the judicial exception into practical application or amount to significantly more than the abstract idea.

With respect to claim 16-22, they are substantially similar to claims 9-15, respectively, and are rejected in the same manner, and the same reasoning applying. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 9 - 22 are rejected under 102(a)(1) as being anticipated by Vassiliev (US Pub. 2017/0262567). 

Regarding claim 9, Vassiliev teaches: 
a parameter optimization apparatus comprising (Abstract): 
a circuit synthesis information generator that sets, as candidates for design parameters (Fig 3, modules 320, 322 and 310, paras [0057] – [0058]: “processing specification”),
 a plurality of combinations of a loop unrolling number and a circuit parallel number to generate circuit synthesis information indicating a synthesis circuit obtained by a high-level synthesis processing for each of the plurality of combinations (Fig 3, module 354, [0078]: “array topologies 354 suggested” & para [0084]: “proposed topology” & “source code” & “iterative process”; Fig 11a, [0146] – [0147] & [0155]; see also para [0085] & [0142]); and 
an optimum parameter determiner that calculates, for each piece of the circuit synthesis information, an estimation processing performance related to the synthesis circuit indicated by the circuit synthesis information (paras [0146] – [0147] & [0155]; see also [0094] – [0096]), and 
determines an optimum combination of the loop unrolling number and the circuit parallel number based on the circuit synthesis information for which a maximum estimation processing performance is obtained (paras [0146] – [0147] & [0155]; see also [0094] – [0096]), wherein 
the parameter optimization apparatus determines the optimum combination of the loop unrolling number and the circuit parallel number as the design parameters used for the high-level synthesis processing when circuit design is performed by the high-level synthesis processing for a processing system that executes target processing on a plurality of processing circuits by loop unrolling (paras [0057] – [0058]: ”execute the source code” & paras [0146] – [0147] & [0155]; see also [0094] – [0096]).

Vassiliev specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image1.png
    645
    847
    media_image1.png
    Greyscale


[0057] FIG. 3 is a block diagram of an example partitioning of a source code 300 that may be
implemented by a computing device 320. Partitioning the source code 300 may include a process by
which parallelized portions 302 of the source code 300 are allocated to one or more FPGA devices
306 and 308 in an array topology 354 (“topology 354” in FIG. 3). For example, in the example shown
in FIG. 3, the array topology 354 includes a first column FPGA device 306 and a second column
FPGA device 308. The first column FPGA device 306 and the second column FPGA device 308 are
collectively referred to as FPGA device 306/308. The FPGA devices 306/308 may be substantially
similar to the FPGA device 150 discussed elsewhere herein. As depicted in FIG. 3, the first column
FPGA device 306 may be coupled to the second column FPGA device 308 via the array interconnect
111. The coupling between the first column FPGA device 306 and the second column FPGA device
308 may enable data and memory transfers between the first column FPGA device 306 and the
second column FPGA device 308 via the array interconnect 111. The first column FPGA device 306,
the second column FPGA device 308, and the array interconnect 111 may be included in the array
topology 354.
[0058] A topology/partitioning module 322 may receive as input the source code 300 and one or more
processing specifications 310. The topology/partitioning module 322 may partition the source code
300 based on the processing specification 310. Additionally, the topology/partitioning module 322 may
be configured to determine the array topology 354 that is configured to execute the source code 300
according to the partitioning and the processing specifications 310. Some examples of the processing
specifications 310 may include a number of packets or frames per second arriving at a network node,
a number of packets or frames leaving a network node, a number of parallel data storage interfaces
that are concurrently active, an instantaneous bit-rate of a storage data stream, an aggregate amount
of data per second at an input to the array and at the output of the array, and a speed at which an
answer is required to be derived.

[0084] In some embodiments, to determine the array topology 354 an iterative process may be
performed by the topology/partitioning module 322. For example, the topology/partitioning module 322 may determine a proposed topology (e.g., topology 354). The proposed topology may be based on a
processing specification, the source code 300, an estimated dataflow rate, or some combination
thereof.

[0100] The partitioning of the source code 300 is described with respect to embodiment in which the
source code 300 is formatted according to an OpenCL. In some embodiments, the source code 300
may be formatted in C or C++ and translated to OpenCL by the topology/partitioning module 322 or a
third party translator. Additionally or alternatively, the C or C++ source code may be segmented and
passed down to the FPGA devices 306/308 for HLS C/C++ or OpenCL FPGA flow. Additionally, one or
more embodiments may be configured for execution and use of another parallel software language
such as CUDA.

[0078] In FIG. 3, the computing device 320 may be controlled by a user 380. Additionally or
alternatively, the user 380 may input the source code 300 and/or the processing specifications 310 to
the computing device 320 via a user device 340. The array topology 354 and/or the partitioning based
thereon may be presented to the user 380. For example, the array topology 354 and/or the partitioning
based thereon may be presented on a display or via a user interface. In response the user 380 may
modify the processing specifications 310 on which the array topology 354 is based or accept
modifications to the array topologies 354 suggested by the topology/partitioning module 322 to
achieve the processing specifications 310. In these embodiments, the topology/partitioning module
322 may operate as a tool that determines array topologies 354 specific for the source code 300 and
the processing specifications 310. In these and other embodiments, the user 380 may periodically be
presented with updates and/or provided with opportunities to override the array topology 354
suggested by the topology/partitioning module 322.

    PNG
    media_image2.png
    762
    624
    media_image2.png
    Greyscale

[0146] In some embodiments, partitioning the source code in the first direction may include one or
more of blocks 1110, 1112, 1114, and 1116. At block 1110, the source code may be parsed to identify
iteration loops. In response to one or more iteration loops being present in the source code (“YES” at
block 1110), the method 1100 may proceed to block 1112. At block 1112, the identified iteration loops
may be unrolled. In some embodiments, the loops may be partially or fully unrolled based on user
input sufficient to indicate a degree to which the loops are to be unrolled.

[0147] In response to there not being any iteration loops (“No” at block 1110), the method 1100 may
proceed to block 1114. At block 1114, a maximum number of parallel kernels may be chosen. In some
embodiments, the maximum number of parallel kernels may be based on a number of devices in the
first direction of the proposed topology. Additionally, in these and other embodiments, the maximum
number of parallel kernels may be increased by adding devices in the first direction to the proposed
topology. The maximum number of parallel kernels may be limited by a size of address space of a
memory expansion protocol implemented in the proposed topology.

[0155] In some embodiments, using the method 1100, each kernel and/or each segmented kernel may
be optimized for maximum device utilization and consequently for a largest acceleration or speedup
factor. A throughput factor and an acceleration factor of each kernel and/or each segmented kernel
working together with the rest of kernels may be optimized for a same speed of real-time execution.
Thus, the method 1100 may result in an optimum acceleration or speedup factor for a particular array
topology and the number of devices in the array.

Regarding claim 10, Vassiliev teaches all the limitations of claim 9. 
Vassiliev further teaches wherein:
 the circuit synthesis information generator sets the loop unrolling number based on a loop total number indicating a total number of loops to be unrolled in the loop unrolling when a combination is set (paras [0146] – [0147]).

Regarding claim 11, Vassiliev teaches all the limitations of claim 9. 
Vassiliev further teaches wherein:
the circuit synthesis information generator sets the circuit parallel number based on a resource constraint indicating resources that are usable in the processing system when a combination is set (para [0123]; see also [0095] – [0096]).

Regarding claim 12, Vassiliev teaches all the limitations of claim 9. 
Vassiliev further teaches wherein:
in the calculation of the estimation processing performance, the optimum parameter determiner calculates the estimation processing performance based on the circuit synthesis information, a delay constraint indicating a processing delay allowable in the target processing, and a number of simultaneous inputs of data to be input in parallel to the target processing (paras [0101] & [00147]).

Regarding claim 13, Vassiliev teaches all the limitations of claim 9. 
Vassiliev further teaches wherein the processing system includes:
the plurality of processing circuits that execute part of the target processing in which loop unrolling is preliminarily performed on distributed packets (para [0058] & [0146]); 
a distributor that distributes a plurality of flows of packets to be simultaneously input to the plurality of processing circuits (para [0193]); and 
an aggregator that aggregates and outputs processing results obtained by the plurality of processing circuits (para [0177]).

Regarding claim 14, Vassiliev teaches all the limitations of claim 13. 
Vassiliev further teaches wherein:
the plurality of processing circuits switch a state for processing the packets depending on a flow of packets distributed from the distributor (para [0140]: “switch interface”).


Regarding claim 15, Vassiliev teaches all the limitations of claim 9. 
Vassiliev further teaches wherein:
 	a program for causing a computer to function as the circuit synthesis information generator and the optimum parameter determiner of the parameter optimization apparatus of claim 9 (Abstract & para [0313]).

Regarding claims 16 – 22, Vassiliev teaches the parameter optimization apparatus. Therefore, Vassiliev teaches a parameter optimization method and program. 
Conclusion

19. The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.
Cheng (US Pub. 2018/0011957) : teaches use of number of parallel circuit with synthesis tools  
Carrion (US Pub. 20120036138): teaches using synthesis tool for optimizing designed circuit. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        06/04/2022 



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115